Case 8:21-cv-00338-CJC-ADS Document 35 Filed 06/30/21 Page 1 of 3 Page ID #:317



   1 BENJAMIN M. SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendant
  13
                         UNITED STATES DISTRICT COURT
  14
                        CENTRAL DISTRICT OF CALIFORNIA
  15                            SOUTHERN DIVISION
  16 JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00338-CJC-ADS
  17 other similarly situated,
                  Plaintiffs,                 Judicial Officer: Cormac J. Carney
  18                                          Courtroom:        9B
            v.
  19
                                             CORPORATE DISCLOSURE
  20 MINDGEEK USA INCORPORATED,              STATEMENT OF DEFENDANTS
     MINDGEEK S.A.R.L., MG                   MINDGEEK S.A.R.L., MG
  21 FREESITES, LTD (D/B/A
                                             FREESITES LTD, MG FREESITES
  22 PORNHUB), MG FREESITES II, LTD,         II LTD, MG CONTENT RT LTD,
     MG CONTENT RT LIMITED, AND              AND 9219-1568 QUEBEC INC.
  23 9219- 1568 QUEBEC, INC. (D/B/A
  24 MINDGEEK),
                  Defendants.
  25
  26
  27
  28
                                                                 CASE NO. 8:21-CV-00338
                            CORPORATE DISCLOSURE STATEMENT
Case 8:21-cv-00338-CJC-ADS Document 35 Filed 06/30/21 Page 2 of 3 Page ID #:318



   1         This Corporate Disclosure Statement is filed on behalf of Defendants
   2 MindGeek S.A.R.L., MG Freesites Ltd, MG Freesites II Ltd, MG Content RT Ltd,
   3 and 9219-1568 Quebec Inc., in compliance with the provisions of Federal Rule of
   4 Civil Procedure 7.1 and Local Civil Rule 7.1-1.
   5         MindGeek S.A.R.L. hereby declares that it is the ultimate parent corporation of
   6 Defendants MG Freesites Ltd, MG Content RT Ltd and 9219-1568 Quebec Inc. There
   7 is no publicly held corporation that owns 10% or more of MindGeek S.A.R.L.’s stock.
   8         MG Freesites Ltd hereby declares that its ultimate parent corporation is
   9 MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or more of
  10 the stock of MG Freesites Ltd.
  11         MindGeek S.A.R.L. declares that it was previously the ultimate parent
  12 corporation of MG Freesites II Ltd; and further declares that as of December 10, 2020,
  13 the entire business and ownership of MG Freesites II Ltd was transferred to MG
  14 Freesites Ltd, and MG Freesites II Ltd was dissolved. No publicly held corporation
  15 owned 10% or more of the stock of MG Freesites II Ltd.
  16         MG Content RT Ltd hereby declares that its ultimate parent corporation is
  17 MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or more of
  18 the stock of MG Content RT Ltd.
  19         9219-1568 Quebec Inc. hereby declares that its ultimate parent corporation is
  20 MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or more of
  21 the stock of 9219-1568 Quebec Inc.
  22         Pursuant to Local Rule 7.1-1, Defendants certify that no party has a pecuniary
  23 interest in the outcome of the case.
  24         These representations are made to enable the Court to evaluate possible
  25 disqualification or recusal. Defendants reserve their rights to supplement this
  26 certification subject to the discovery of any applicable additional information as the
  27 case proceeds. A supplemental disclosure statement will be filed upon any change
  28 in the information provided herein.
                                                1                       CASE NO. 8:21-CV-00338
                               CORPORATE DISCLOSURE STATEMENT
Case 8:21-cv-00338-CJC-ADS Document 35 Filed 06/30/21 Page 3 of 3 Page ID #:319



   1 DATED: JUNE 30, 2021                RESPECTFULLY SUBMITTED,
   2
   3                                        /s/ Benjamin M. Sadun
   4                                     BENJAMIN M. SADUN (287533)
                                         benjamin.sadun@dechert.com
   5                                     DECHERT LLP
   6                                     US Bank Tower, 633 West 5th Street,
                                         Suite 4900
   7                                     Los Angeles, CA 90071-2013
   8                                     Phone: (213) 808-5721; Fax: (213) 808-5760

   9                                     KATHLEEN N. MASSEY (pro hac vice)
  10                                     kathleen.massey@dechert.com
                                         MARK CHEFFO (pro hac vice forthcoming)
  11                                     mark.cheffo@dechert.com
  12                                     DECHERT LLP
                                         Three Bryant Park
  13                                     1095 Avenue of the Americas
  14                                     New York, NY 10036
                                         Phone: (212) 698-3500; Fax: (212) 698 3599
  15                                     Attorneys for Defendants
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           2                     CASE NO. 8:21-CV-00338
                            CORPORATE DISCLOSURE STATEMENT
